Exhibit 10.44

February 28, 2006

Chris Newman

Dear Chris:

I am pleased to offer you the position of Chief Financial Officer and Secretary
at Restoration Hardware, Inc. (the “Company”). I’m confident that you will find
our Company to be an exciting and challenging environment in which to work. This
letter will confirm the most important details of our offer to you.

Title

Chief Financial Officer and Secretary reporting to the Chief Executive Officer.

Salary

$375,000 per year, paid bi-weekly.

Bonus

You will receive a signing bonus of $100,000, which will be payable on the first
payroll following your date of hire. If you voluntarily resign or are terminated
for “Cause” (as defined in Attachment A) on or prior to the one year anniversary
of your first date of employment, you agree that you will reimburse the Company
for a pro-rated share of the signing bonus, which shall be calculated by
dividing the number of days you were employed by the Company by 365. You also
will be guaranteed a minimum bonus of $50,000 for Fiscal 2006, provided your
employment does not terminate due to your voluntarily resignation or a
termination for Cause before the end of Fiscal Year 2006. In addition, you will
be guaranteed a minimum bonus of $50,000 for Fiscal 2007, provided your
employment does not terminate due to your voluntarily resignation or a
termination for Cause before the end of Fiscal Year 2007. Each bonus will be
payable when the Company distributes its annual incentive bonuses to other
senior officers for such fiscal year.

Management Incentive Program

You will be eligible to participate in the Management Incentive Program. Your
eligibility range will be up to 75% of your base pay. Your guaranteed bonus
amounts (other than your signing bonus) for Fiscal 2006 and Fiscal 2007 referred
to above will be credited against your actual bonuses for such years. You will
receive full plan details upon your arrival at the Company.

Stock Option Grant

Subject to the approval of the Compensation Committee of the Board of Directors
of the Company, you will receive 200,000 stock options at the fair market value
of our common stock on the grant date thereof, which will be your first day of
employment with the Company. Stock options will vest at 25% per year, over a
four-year period, and have a ten-year term, with other terms being in accordance
with the Company’s 1998 Stock Incentive Plan, as amended and restated October 9,
2002. Your initial option grant will be an incentive stock option to the maximum
extent permitted under Section 422 of the Internal Revenue Code

 

In the event your employment with the Company is terminated for any reason other
than death, disability or for Cause, you will have three months following your
termination of employment to exercise the vested portion of your initial option
grant. In the event your employment with the Company is terminated for Cause,
your initial option grant will terminate concurrently with your termination of
employment. In the event your employment with the Company is terminated due to
your death or disability, you will have twelve months following your termination
of employment to exercise the vested portion of your initial option grant. In no
event may your initial option grant be exercised after the expiration of its
ten-year term.


--------------------------------------------------------------------------------


 

 

 

 

In addition, you will be eligible to receive options or other equity of the
Company on an annual basis in accordance with the Company’s 1998 Stock Incentive
Plan, as amended and restated October 9, 2002. The type and amount of equity of
the Company that you will be eligible to receive in any year in accordance with
the Company’s 1998 Stock Incentive Plan generally will be consistent with the
type and amount of equity that other similarly-situated senior officers of the
Company will be eligible to receive in such year.

Severance

Should your employment be terminated “Not for Cause” (as defined in
Attachment A) by the Company, other than in connection with a “Change of
Control” (as defined in Attachment B), you will receive salary continuation for
a period of one (1) year from your termination date and a pro-rated bonus based
on your then current year’s incentive target bonus amount (the “Bonus Amount”).
In the event that you resign or are terminated by the Company for Cause, you
will not be eligible to receive any severance pay. Your entitlement to any
severance payments will be contingent upon your execution of the Company’s
written release and expiration of any applicable revocation period to the
Company’s written release. (See Attachment A)

Change of Control

Should there be a Change of Control of the Company (See Attachment B) and you,
within 12 months thereafter, are subject to an “Involuntary Termination” (as
defined in Attachment B) by the Company, you will receive, in lieu of any other
severance pursuant to this offer letter, salary continuation for a period of one
(1) year from your termination date at the annual rate of your base salary and a
pro-rated bonus based on the Bonus Amount. In addition, your initial stock
option grant will vest in full. Your entitlement to any severance payments and
acceleration of your stock option grant will be contingent upon your execution
of the Company’s written release and expiration of any applicable revocation
period to the written release. (See Attachment A) In addition, the severance
payments and benefits to be provided upon an Involuntary Termination following a
Change of Control are subject to the excise tax payment provisions set forth in
Attachment B.

Non-Compete Provision

You acknowledge and agree that in your role as Chief Financial Officer you shall
acquire confidential and proprietary information belonging to the Company. To
preserve and protect this information and the assets of the Company, and in
consideration of the severance and benefits provided to you under this offer
letter, you agree not to work in a capacity that would compete directly with the
Company, or solicit any employees or customers of the Company, for a period of
one (1) year following the effective date of your resignation from or
termination by the Company for any reason, as set forth in Attachment C. In the
event that you breach this provision all severance and other benefits shall
cease.

Car Allowance

You will receive a car allowance of $500.00 per month.

401(k) Plan

You will be eligible to participate in the Company’s 401(k) Plan on the first
enrollment dates following your date of hire.

Medical Benefits

You will be eligible to participate in the Company’s healthcare program per the
Company’s guidelines.

Vacation

15 days (3 weeks) per year.

2


--------------------------------------------------------------------------------


 

 

 

Employee Discount

You will be eligible for a 40% associate discount on merchandise of the Company.

Miscellaneous Benefits:

You will be eligible for other benefits as set forth in the relocation policy
(and other policies, if any) attached hereto as administered in accordance with
the Company’s customary practices and procedures.

 

The language that follows reflects our standard offer letter language. We do not
mean for it to come across as impersonal, but rather, as sound and necessary
information for you to know from the outset of your working relationship with
us. The relationship between you and the Company is called “at-will employment.”
This means that employment with the Company is for no specific period of time.
As a result, either you or the Company is free to terminate your employment
relationship at any time for any reason, with or without Cause. This is the full
and complete agreement between us on this term. Although your job duties, title,
compensation, benefits, or the Company’s policies, practices and procedures may
change from time to time, the “at-will” nature of your employment may only be
changed in an express writing signed by you and the Chief Executive Officer of
the Company.

Finally, your employment is contingent on (a) you executing a Proprietary
Information and Inventions Agreement, (b) you providing the Company with legal
proof of your identity and authorization to work in the United States at time of
hire and (c) successful completion of a routine background investigation and
references check.

I am enclosing two copies of this letter. Please sign and return one copy to me
on your first day of work and keep the other copy for your files.

Chris, we are very excited about you joining the “Resto” team and look forward
to your contributions to the growth and success of the Company.

Sincerely,

/s/ Gary Friedman

Gary Friedman
Chairman, President and Chief Executive Officer

 

Þ I understand and agree to the terms of this offer of employment:

/s/ Chris Newman

 

March 6, 2006

Chris Newman

 

Date

 

cc:           Associate’s File

3


--------------------------------------------------------------------------------


Attachment A

Severance.   In the event that your employment is terminated Not for Cause by
the Company, other than in connection with a “Change of Control” (as defined in
Attachment B), you will be eligible to receive severance pay in the form of
salary continuation for a period of twelve (12) months from your termination
date with the Company at an annual rate equal to your base salary and a
pro-rated bonus based on your then current year’s incentive target bonus, less
in each case applicable deductions and withholdings, payable in regular periodic
payments in accordance with the Company’s policy. (See Item D1 of Attachment D) 
You acknowledge that except as expressly provided in this offer letter, you will
not receive any additional compensation, severance or benefits after your
termination of employment. You agree and acknowledge that your right to receive
the severance payments shall be conditioned upon your execution of a release
agreement with the Company containing standard terms and conditions used by the
Company at the time for a general release by a senior officer of all claims
arising from the officer’s relationship with the Company. In the event that the
Company terminates your employment for “Cause” (as defined below), you shall not
be entitled to receive any of the severance payments or benefits described
above, and the Company shall pay you all compensation due and owing through the
last day actually worked; thereafter the obligations of the Company under this
offer letter shall cease.

If you are subject to an Involuntary Termination within 12 months following a
Change of Control, you will be eligible to receive severance pay in the form of
salary continuation for a period of twelve (12) months from your termination
date with the Company at an annual rate equal to your base salary and a
pro-rated bonus based on your then current year’s incentive target bonus, less
in each case applicable deductions and withholdings, payable in regular periodic
payments in accordance with the Company’s policy. (See Item D1 of Attachment D) 
You also will receive full vesting of your initial stock option grant of 200,000
stock options only. You agree and acknowledge that your right to receive the
severance payments and acceleration of your initial stock option grant shall be
conditioned upon your execution of a release agreement with the Company
containing standard terms and conditions used by the Company at the time for a
general release by a senior officer of all claims arising from the officer’s
relationship with the Company. In addition, the severance payments and benefits
to be provided upon an Involuntary Termination following a Change of Control are
subject to the excise tax payment provisions set forth in Attachment B.

Definition of Cause and Not for Cause.   For purposes of determining your
eligibility for the above-described severance payments and benefits, the Company
may terminate your employment for “Cause” if: (a) you exhibit persistent
deficiencies in performance or gross incompetence, (b) you breach any material
term of this offer letter or any other written agreement you have with the
Company, (c) you have been convicted of a felony involving fraud or dishonesty,
(d) you die or suffer from a “Disability” (as defined below) during your
continued employment with the Company, (e) you intentionally and continually
fail to substantially perform your reasonably assigned duties with the Company
(other than a failure resulting from your assignment of duties that would
constitute an “Involuntary Termination” (as defined in Attachment B) following a
Change of Control), which failure continues for a period of at least thirty (30)
days after a written notice of demand for substantial performance has been
delivered to you specifying the manner in which you have failed substantially to
perform, or (f) intentionally engaged in conduct which is demonstrably and
materially injurious to the Company; provided, that no termination of your
employment shall be for Cause as set forth in clause (f) above until there shall
have been delivered to you a copy of a written notice setting forth that you
were guilty of the conduct set forth in clause (f) and specifying the
particulars thereof in detail. No act, nor failure to act, on your part shall be
considered “intentional” unless you have acted, or failed to act, with a lack of
good faith and with a lack of reasonable belief that your action or failure to
act was in the best interest of the Company.

For purposes of this offer letter, the term “Not for Cause” shall mean
termination of your employment by the Company for reasons other than for
“Cause.”

A-1


--------------------------------------------------------------------------------


Termination by Employee.   In the event that you elect to terminate your
employment for any reason other than in connection with an Involuntary
Termination within 12 months following a Change of Control, the Company shall
pay you all compensation due and owing through the last day actually worked and
thereafter the obligations of the Company under this offer letter shall cease.

Disability.   “Disability” shall mean that you are unable to carry out the
responsibilities and functions of the position held by you by reason of any
physical or mental impairment for more than 120 days in any twelve-month period.
If you suffer from a Disability, then, to the extent permitted by law, the
Company may terminate your employment. The Company shall pay to you all
compensation to which you are entitled up through the date of termination, and
thereafter all obligations of the Company under this offer letter shall cease.
Nothing in this offer letter shall affect your rights under any disability plan
in which you are a participant.

A-2


--------------------------------------------------------------------------------


Attachment B

Definitions:

“Involuntary Termination” shall mean the termination of your employment which
occurs by reason of:

(i)    your involuntary dismissal or discharge by the Company Not for Cause, or

(ii)   your voluntary resignation within 45 days following one or more of the
following events:

(A)  a change in your position with the Company which materially reduces your
duties and responsibilities or the level of management to which you report,

(B)   a reduction in your level of compensation (including base salary, fringe
benefits and target bonus under any corporate-performance based bonus or
incentive programs), other than a reduction  that is similar in percentage or
nature to a reduction generally applicable to all similarly-situated senior
officers of the Company, or

(C)   a relocation of your principal place of employment by more than fifty (50)
miles, provided and only if such change, reduction or relocation is effected by
the Company without your consent.

“Change of Control” shall mean any of the following:

(a)    An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any Person (as the term
“person” is used for purposes of Section 13 or 14 of the Securities Exchange Act
of 1934, as amended (the “1934 Act”)) immediately after which such Person has
Beneficial Ownership (as the term “beneficial ownership” is defined under
Rule 13d-3 promulgated under the 1934 Act) of fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding Voting Securities;
provided, that in determining whether a Change of Control has occurred, Voting
Securities which are acquired in a Non-Control Acquisition (as hereinafter
defined) shall not constitute an acquisition which would cause a Change of
Control. A “Non-Control Acquisition” shall mean an acquisition by (i) an
employee benefit plan (or a trust forming a part thereof) maintained by (1) the
Company or (2) any corporation or other Person of which a majority of its voting
power or its equity securities or equity interest is owned directly or
indirectly by the Company (a “Subsidiary”), (ii) the Company or any Subsidiary,
or (iii) any Person in connection with a Non-Control Transaction (as hereinafter
defined);

(b)   The individuals who, as of date this offer letter, are members of the
Board of Directors of the Company (the “Incumbent Board”), cease for any reason
to constitute at least a majority of the Board of Directors of the Company;
provided, that if the appointment, election or nomination for election by the
Company’s stockholders of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall, for purposes of this
offer letter, be considered a member of the Incumbent Board; and provided,
further, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
1934 Act) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board of Directors of the Company (a
“Proxy Contest”) including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest;

(c)    A merger, consolidation or reorganization involving the Company, unless
such merger, consolidation or reorganization satisfies the conditions set forth
in clauses (1) and (2) below (any transaction(s) meeting the requirements of
clauses (1) and (2) below being referred to herein as “Non-Control
Transactions”):

B-1


--------------------------------------------------------------------------------


(1)   the stockholders of the Company immediately before such merger,
consolidation or reorganization own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger, consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization; and

(2)   the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least a majority of the members of the board of
directors of the Surviving Corporation;

(d)   A complete liquidation or dissolution of the Company; or

(e)    An agreement for the sale or other disposition of all or substantially
all of the assets of the Company to any Person (other than a transfer to a
Subsidiary); and

(f)    Any other event that at least two-thirds of the Incumbent Board in its
sole discretion shall determine constitutes a Change of Control.

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person; provided, that if a Change
of Control would occur (but for the operation of this sentence) as a result of
the acquisition of Voting Securities by the Company, and after such share
acquisition by the Company the Subject Person becomes the Beneficial Owner of
any additional voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change of Control shall occur; provided further that no Change of Control shall
be deemed to have occurred under (a) or (c) above merely because individuals and
entities who, individually, as of the date of the offer letter have Beneficial
Ownership of at least 5% of the Voting Securities have, immediately after the
transaction described in (a) or (c) above, Beneficial Ownership, in the
aggregate, of more than 50% of the Voting Securities of the Company or successor
or parent thereof if both (i) no one such individual or entity has, immediately
after such a transaction, Beneficial Ownership of more than 50% and (ii) the
transaction does not result in the Company or successor or parent thereof
becoming a private company.

Notwithstanding anything contained in this offer letter to the contrary, if your
employment is terminated prior to a Change of Control and the Board of Directors
of the Company determines that such termination (i) was at the request of a
third party who has indicated an intention or taken steps reasonably calculated
to effect a Change of Control and who subsequently effectuates a Change of
Control or (ii) otherwise occurred in connection with, or in anticipation of, a
Change of Control which actually occurs, then, for all purposes of this offer
letter, the date of a Change of Control with respect to you shall mean the date
immediately prior to the date of such termination of your employment.

Excise Tax Payments:

(1)   In the event that any payment or benefit (within the meaning of
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)) to you or for your benefit, paid or payable or distributed or
distributable pursuant to the terms of this letter or otherwise in connection
with, or arising out of, your employment with the Company or a Change in Control
(a “Payment” or “Payments”), would be subject to the excise tax imposed under
Code Section 4999, or any interest or penalties are incurred by you with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), the
Payments shall be reduced (but not below

B-2


--------------------------------------------------------------------------------


zero) if and to the extent necessary so that no Payment to be made or benefit to
be provided to you shall be subject to the Excise Tax (such reduced amount is
hereinafter referred to as the “Limited Payment Amount”). Unless you have given
prior written notice specifying a different order to the Company to effectuate
the Limited Payment Amount, the Company shall reduce or eliminate the Payments
by (i) first reducing or eliminating those payments or benefits which are
payable in cash and (ii) then reducing or eliminating non-cash payments, in each
case in reverse order beginning with payments or benefits which are to be paid
the furthest in time from the Determination (as hereinafter defined). Any notice
given by you pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing your rights and
entitlements to any benefits or compensation.

(2)   An initial determination as to whether the Payments shall be reduced to
the Limited Payment Amount and the amount of such Limited Payment Amount shall
be made, at the Company’s expense, by the accounting firm that is the Company’s
independent accounting firm as of the date of the Change in Control (the
“Accounting Firm”). The Accounting Firm shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation, to the Company and you within five (5) days after the termination
date, if applicable, or such other time as requested by the Company or by you
(provided you reasonably believe that any of the Payments may be subject to the
Excise Tax) and, if the Accounting Firm determines that no Excise Tax is payable
by you with respect to a Payment or Payments, it shall furnish you with an
opinion reasonably acceptable to you that no Excise Tax will be imposed with
respect to any such Payment or Payments. Within ten (10) days after the delivery
of the Determination to you, you shall have the right to dispute the
Determination (the “Dispute”). If there is no Dispute, the Determination shall
be binding, final and conclusive upon the Company and you, subject to the
application of paragraph (3) below.

(3)   As a result of the uncertainty in the application of Sections 4999 and
280G of the Code, it is possible that the Payments to be made to, or provided
for the benefit of, you will be either greater (an “Excess Payment”) or less (an
“Underpayment”) than the amounts provided for by the limitations contained in
paragraph (1) above.

(a)    If it is established, pursuant to a final determination of a court or an
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that an Excess Payment has been made, Executive must
repay such Excess Payment to the Company; provided, that no Excess Payment will
be repaid by Executive to the Company unless, and only to the extent that, the
repayment would either reduce the amount on which Executive is subject to tax
under Code Section 4999 or generate a refund of tax imposed under Code
Section 4999.

(b)   In the event that it is determined (i) by the Accounting Firm, the Company
(which shall include the position taken by the Company, or together with its
consolidated group, on its federal income tax return) or the IRS, (ii) pursuant
to a determination by a court, or (iii) upon the resolution to your satisfaction
of the Dispute, that an Underpayment has occurred, the Company shall pay an
amount equal to the Underpayment to you within ten (10) days after such
determination or resolution, together with interest on such amount at the
applicable federal rate under Code Section 7872(f)(2) from the date such amount
would have been paid to you until the date of payment.

B-3


--------------------------------------------------------------------------------


Attachment C

Confidential Information.   You agree to hold in confidence for the benefit of
the Company all secret or confidential information, knowledge or data, including
proprietary information and trade secrets, relating to the Company and its
businesses, which shall have been obtained by you prior to or in the course of
your employment by the Company (“Confidential Information”), provided, however,
that Confidential Information shall not retain its status as such if the
Confidential Information (i) is publicly known through no act or omission by
you, (ii) becomes available to you on a non-confidential basis from a source
other than the Company, provided that such source is not bound by a
confidentiality agreement with, or other obligation of secrecy to, the Company
or another party, or (iii) is know by you prior to receiving it from the
Company, provided that such information is not subject to another
confidentiality agreement with, or other obligation of secrecy to, the Company
or another party. You also shall have the right to disclose Confidential
Information to the extent required by law, provided that you first give prompt
written notice to the Company regarding the intention to make such disclosure
and, provided, further, you request confidential treatment of such Confidential
Information to the fullest extent permitted by law. Whether before or after
termination of your employment with the Company, you shall not, without the
prior written consent of the Company, communicate or divulge any Confidential
Information, other than to the Company and to those persons or entities
designated by the Company or as otherwise is reasonably necessary for you to
carry out you responsibilities as an executive of the Company.

You also represent and warrant and covenant that you shall not disclose to the
Company, or use, or induce the Company to use, any confidential or proprietary
information or trade secrets of others at any time, and you acknowledge and
agree that any violation of this provision shall be grounds for your immediate
termination for Cause and could subject you to substantial civil liabilities and
criminal penalties. You further specifically and expressly acknowledge that no
officer or other employee or representative of the Company has requested or
instructed you to disclose or use any such third party confidential or
proprietary information or trade secrets.

Restriction on Competition.   You acknowledge and agree that in your role as
Chief Financial Officer you shall acquire confidential and proprietary
information belonging to the Company. To preserve and protect this information
and the assets of the Company, including the goodwill and customers of the
Company of which you will have an interest in your role as an employee and
officer of the Company, or its subsidiaries, and to preserve and protect the
goodwill and business interests of the Company going forward, and in
consideration of the severance and benefits provided to you under the offer
letter, you agree that, for a period of one (1) year from your  termination of
employment for any reason (the “Restricted Period”), you will not directly or
indirectly engage in, or have any ownership interest in, or participate in the
financing operation, management or control of, any person, firm, corporation or
business that engages in the Restricted Business of Restoration Hardware, Inc.
“Restricted Business of Restoration Hardware, Inc.” is defined in Item D2 of
Attachment D.

Restrictions on Solicitation after Termination.   In consideration of the
severance and benefits provided to you under the offer letter, you agree that,
during the Restricted Period, you shall not, without the prior written consent
of the Company, directly or indirectly, including, without limitation, as a sole
proprietor, member of a partnership, stockholder or investor, officer or
director of a corporation, or as an employee, associate, consultant, independent
contractor or agent of any person, partnership, corporation or other business
organization or entity other than the Company (i) solicit or endeavor to entice
away from the Company any person or entity who is, or during the then most
recent 12-month period was, employed by, or had served as an agent or key
consultant of the Company; (ii) solicit or endeavor to entice away from the
Company any person or entity who is, or was within the then most recent 12-month
period, a customer of the Company; (iii) attempt to solicit any business that is
related to the business of the Company or any business that is competitive with
the Company; or (iv) assist any person, firm, corporation or business that
engages in the Restricted Business of Restoration Hardware, Inc. in taking such
action set forth in clauses

C-1


--------------------------------------------------------------------------------


(i), (ii) or (iii). Furthermore, during the Restricted Period, you shall not,
for yourself or for any other entity, hire or employ any person who is, or
during the then most recent 12-month period was, employed by, or had served as
an agent or key consultant of, the Company.

C-2


--------------------------------------------------------------------------------


Attachment D

D1. Medical Benefits As Part Of Severance.   You shall be entitled to continue
medical benefit coverage for yourself and your eligible dependents under COBRA
until the later of the date that you become entitled to medical benefits from
another employer or the end of the period of base salary continuation, subject
to your payment of applicable premiums, if any, at the same rate that would have
applied had you remained an officer of the Company.

D2. Definition of “Restricted Business of Restoration Hardware, Inc.”  
“Restricted Business of Restoration Hardware, Inc.” shall mean (a) a retail
company, including without limitation, a subsidiary or business unit of such
company, where an aggregate of 25% or more of its revenue (including revenue of
any subsidiary or business unit) is derived from the home furnishings business,
including without limitation, lighting, floor covering, furniture, hardware and
tools, or hard goods business or (b) a manufacturer, supplier or other vendor
that has a material vendor relationship with the Company.

D-1


--------------------------------------------------------------------------------


RESTORATION HARDWARE

Relocation Policy

BENEFITS

 

 

 

DETAILS

Miscellaneous Relocation Allowance

 

$5,000 grossed up for tax purposes

House Hunting Trips

 

One trip not to exceed 6 nights / 7 days, to include lodging, meals and
transportation for employee, spouse and children.

Shipment of Household Goods

 

Packing, loading, shipping and unloading normal household goods with company
assigned authorized carriers.

Storage of Household Goods

 

Up to ninety (90) days.

Shipment of Automobile

 

Ship two personal automobile if distance is more than 750 miles.

Temporary Living

 

Up to ninety (90) days lodging and meals (excluding lunches during work week),
with one trip every other weekend to and from employee’s home address only.

Selling Costs of Former Home

 

Normal and customary selling costs.

New Home Closing Costs

 

If homeowner, reimbursable expenses will include:

 

 

·  Loan application/ commitment fees

 

 

·  Legal fees

 

 

·  Origination fee (max 1%)

 

 

·  Recording fees

 

 

·  Credit/appraisal reports

 

 

·  Tax search

 

 

·  Title Ins. (lender coverage only)

 

 

·  Survey

 

 

·  Closing/escrow/settlement fees

 

 

·  Transfer taxes/stamps

 

 

·  Home Inspection

Final Trip to New Location

 

For employee and family—reimbursement of reasonable lodging, meals and
transportation.

Duplicate Mortgage

 

Up to six (6) months.

 

 

 


--------------------------------------------------------------------------------


 

Tax Information

 

Gross-up includes deductible and non-deductible expenses.

 

 

Non-deductible (taxed and grossed-up)

 

 

·  Final move, meals & mileage

 

 

·  Pre-move travel

 

 

·  Temporary living

 

 

·  Expenses of buying new residence (excluding origination fees or points)

 

 

Deductible

 

 

·  Loan origination or points

 


--------------------------------------------------------------------------------